Name: 2006/361/EC: Commission Decision of 19 May 2006 terminating the anti-subsidy proceeding concerning imports of certain plastic sacks and bags originating in Malaysia and Thailand
 Type: Decision
 Subject Matter: Asia and Oceania;  international trade;  marketing;  competition;  trade;  chemistry
 Date Published: 2007-05-08; 2006-05-20

 20.5.2006 EN Official Journal of the European Union L 134/43 COMMISSION DECISION of 19 May 2006 terminating the anti-subsidy proceeding concerning imports of certain plastic sacks and bags originating in Malaysia and Thailand (2006/361/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2026/97 (1) (the basic Regulation), and in particular Article 14 thereof, After consulting the Advisory Committee, Whereas: A. PROCEDURE (1) On 30 June 2005, the Commission announced, by a notice published in the Official Journal of the European Union (2), the initiation of an anti-subsidy proceeding with regard to imports into the Community of certain plastic sacks and bags containing at least 20 % of polyethylene and of a thickness not exceeding 100 micrometers originating in Malaysia and Thailand, normally declared within CN codes ex 3923 21 00, ex 3923 29 10 and ex 3923 29 90. (2) On the same day, the Commission announced the initiation of an anti-dumping investigation with regard to imports of certain plastic sacks and bags containing at least 20 % of polyethylene and of a thickness not exceeding 100 micrometers originating in the Peoples Republic of China, Malaysia and Thailand. (3) The anti-subsidy proceeding was initiated, pursuant to Article 10 of the basic Regulation, following a complaint lodged on 18 May 2005 by thirty European producers of certain plastic sacks and bags (the complainants) representing more than 25 % of the Community production of these sacks and bags. The complaint contained prima facie evidence of the existence of subsidisation of the said product and of material injury resulting there from, which was considered sufficient to justify the initiation of a proceeding. (4) The Commission officially advised the authorities of Malaysia and Thailand, the exporting producers in Malaysia and Thailand, importers/traders and their associations, and users known to be concerned, the representatives of the exporting countries concerned and the complainants of the initiation of the proceeding. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time-limit set in the notice of initiation. B. WITHDRAWAL OF THE COMPLAINT (5) By a letter of 10 February 2006 to the Commissions services, the complainants formally withdrew their complaint. (6) In accordance with Article 14(1) of the basic Regulation, the proceeding may be terminated where the complaint is withdrawn unless such termination would not be in the Community interest. (7) The Commission considered that the present proceeding should be terminated since the investigation had not brought to light any considerations showing that such termination would not be in the Community interest. Interested parties were informed accordingly and were given the opportunity to comment. No objections were raised. (8) Given the above, the Commission concludes that the anti-subsidy proceeding concerning imports of certain plastic sacks and bags originating in Malaysia and Thailand into the Community should be terminated without the imposition of countervailing measures. (9) The measures provided for in this Decision are in accordance with the opinion of the Advisory Committee, HAS ADOPTED THIS DECISION: Sole Article The anti-subsidy proceeding concerning imports of certain plastic sacks and bags containing at least 20 % of polyethylene and of a thickness not exceeding 100 micrometers originating in Malaysia and Thailand is hereby terminated. Done at Brussels, 19 May 2006. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 288, 21.10.1997, p. 1. Regulation as last amended by Regulation (EC) No 461/2004 (OJ L 77, 13.3.2004, p. 12). (2) OJ C 159, 30.6.2005, p. 15.